


110 HR 974 IH: To authorize and request the President to award the Medal

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 974
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mrs. Napolitano
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize and request the President to award the Medal
		  of Honor to Joseph T. Getherall, of Hacienda Heights, California, for acts of
		  valor in the Republic of Vietnam on December 22, 1966, while serving in the
		  Marine Corps during the Vietnam War.
	
	
		1.Authorization and request for
			 award of Medal of Honor to Joseph T. Getherall, of Hacienda Heights,
			 California, for acts of valor during the Vietnam War
			(a)AuthorizationThe President is authorized and requested
			 to award the Medal of Honor under section 6241 of title 10, United States Code,
			 to Joseph T. Getherall, of Hacienda Heights, California, for the acts of valor
			 during the Vietnam War described in subsection (b).
			(b)Action
			 DescribedThe acts of valor
			 referred to in subsection (a) are the actions of Joseph T. Getherall in the
			 Republic of Vietnam on December 22, 1966, while serving as a squad leader in
			 Company M of the Third Battalion, Twenty-Sixth Marines, Third Marine Division,
			 during Operation Chinook. Company M was occupying a night
			 defensive position in the area of the Co Bi-Than Tan Corridor, Thua Thien
			 Province, when the Marines came under intense small arms and mortar fire from
			 the 802nd Viet Cong Battalion. Unhesitatingly exposing himself to intense small
			 arms, automatic weapons, and mortar fire, Sergeant Getherall repeatedly moved
			 across open terrain to effectively direct his squad. Sergeant Getherall was
			 seriously wounded in both legs and arms by an exploding mortar round. Despite
			 his painful injuries, Sergeant Getherall refused medical evacuation and
			 continued to pinpoint enemy targets, direct fire, resupply his men with
			 ammunition, and ensure the integrity of the perimeter defense, which spread
			 across fifty meters of open terrain. With most of the enemy ground assaults
			 throughout the night concentrated in front of his squad’s position, Sergeant
			 Getherall continually exposed himself to enemy fire. He personally killed
			 several of the enemy attackers with his own rifle fire. During one of the enemy
			 assaults, a Marine was wounded in the open, and Sergeant Getherall fearlessly
			 moved across the hazardous open terrain under intense enemy fire and moved the
			 Marine to cover. During another assault, Sergeant Getherall observed a Viet
			 Cong about to throw a grenade and killed him with rifle fire, but not before
			 the enemy soldier threw the grenade, which landed among Sergeant Getherall’s
			 squad. Sergeant Getherall shouted a warning to his men and with complete
			 disregard for his own life and under heavy enemy fire, he was able to get to
			 the grenade and jump on it. He then picked it up and threw it back at the enemy
			 where it exploded a few meters away, wounding Sergeant Getherall for a second
			 time in one of his legs. By his prompt and courageous action in the face of
			 almost certain death, he saved several of his squad members from death or
			 serious injury. During the remainder of the night, he moved among his men,
			 encouraging them and ensuring that there was maximum security and firepower to
			 repulse subsequent attacks. Inspired by his selfless courage and aggressive
			 fighting spirit, his squad members repulsed a number of savage attacks, while
			 inflicting heavy casualties on a determined and numerically superior enemy
			 force. By his outstanding leadership, resolute determination, and unfaltering
			 devotion to duty in the face of grave personal danger, Sergeant Getherall
			 upheld the highest traditions of the Marine Corps. Six of Sergeant Getherall’s
			 squad members and his commanding officer have submitted sworn affidavits
			 attesting to his heroic actions. The Platoon Commander at the time, Gary
			 Loveridge, recommended Sergeant Getherall for a Silver Star, but his
			 recommendation was lost by the Marine Corps. In a letter dated April 14, 2004,
			 Mr. Loveridge wrote that his original Silver Star recommendation be upgraded to
			 a Navy Cross. This letter was written before Mr. Loveridge was made aware of
			 the fact that Sergeant Getherall jumped on an enemy grenade. In June 2004 at a
			 reunion, two of Sergeant Getherall’s former squad members told Mr. Loveridge
			 for the first time about the action of Sergeant Getherall in jumping on the
			 enemy grenade to save their lives during the battle. This updated information
			 caused Mr. Loveridge to rewrite his Summary of Action and Citation to include
			 this additional action.
			(c)Waiver of Time
			 LimitationsThe award under
			 subsection (a) may be made without regard to the time limitations specified in
			 section 6248 of title 10, United States Code, or any other time limitation with
			 respect to the awarding of certain medals to persons who served in the Navy or
			 Marine Corps.
			
